Judgment and order in action of Gertrude Keado v. S. S. Kresge Company unanimously affirmed, with costs. Judgment and order in action of John Keado v. S. S. Kresge Company reversed on the facts, and new trial granted, with costs to appellant to abide the event, on the ground that the verdict is excessive, unless the plaintiff stipulates to reduce the verdict to $384, in which event the judgment is so modified and as modified the judgment and order are affirmed, without costs. All concur, except Davis, J., who dissents and votes for affirmance, and Hill, J., who votes for result reached by the majority but assigns the error as one of law made in the court’s charge as to the amount of damages which could be awarded.